                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

YOHAN WEBB,                                                 4:21CV3058

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

STATE OF NEBRASKA, et al.

                    Defendants.


       In a Memorandum and Order entered on May 19, 2021, the court found on
initial review that Plaintiff’s Complaint plausibly alleges that unknown staff
members at the Lincoln Regional Center violated Plaintiff’s right to due process by
forcibly administering psychotropic medication, but that in all other respects
Plaintiff’s Complaint fails to state a claim upon which relief may be granted. The
court ordered that the action would proceed to service of process against the State of
Nebraska solely for the purpose of permitting Plaintiff to serve written
interrogatories upon the State in order to determine the identity of the LRC staff
members who are alleged to have violated his constitutional rights, but claims
alleged against the State and other named defendants were dismissed.

      On June 1, 2021, Plaintiff filed a motion to appeal the May 19th Memorandum
and Order. (Filing 23.) A second motion to appeal was filed 2 days later. (Filing 24.)
Because this is a non-final order,1 it cannot be appealed unless “the district judge …


      1
         The court has not entered a judgment of dismissal as to any claim or party.
See Fed. R. Civ. P. 54(b) (“When an action presents more than one claim for relief—
whether as a claim, counterclaim, crossclaim, or third-party claim—or when
multiple parties are involved, the court may direct entry of a final judgment as to one
or more, but fewer than all, claims or parties only if the court expressly determines
that there is no just reason for delay. Otherwise, any order or other decision, however
designated, that adjudicates fewer than all the claims or the rights and liabilities of
fewer than all the parties does not end the action as to any of the claims or parties
shall be of the opinion that such order involves a controlling question of law as to
which there is substantial ground for difference of opinion and that an immediate
appeal from the order may materially advance the ultimate termination of the
litigation.” 28 U.S.C. § 1292(b). Here, no such “controlling question of law” is
implicated, so Plaintiff’s motions to appeal will be denied.

      IT IS THEREFORE ORDERED that Plaintiff’s motions to appeal (Filings 23,
24) are denied.

      Dated this 8th day of June, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




and may be revised at any time before the entry of a judgment adjudicating all the
claims and all the parties' rights and liabilities.”).
                                            2
